                Case 18-10512-KBO               Doc 1750        Filed 07/02/20         Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
                        __________________
                                           )
In re:                                     ) Chapter 11
                                           )
Zohar III, Corp., et al.,                  ) Case No. 18-10512 (KBO)
                                           )
               Debtors. 1   0F             ) Jointly Administered
                                           )
                                           ) Related to Docket No. 1742

           ORDER DENYING PATRIARCH’S MOTION FOR LEAVE TO FILE
        CERTIFICATION OF COUNSEL IN RESPONSE TO DEBTORS’ RESPONSE
                TO LYNN TILTON’S CERTIFICATION OF COUNSEL
                   REGARDING AMENDED TIMELINE ORDER

          The Court having considered Patriarch’s Motion for Leave to File Certification of Counsel

in Response to Debtors’ Response to Lynn Tilton’s Certification of Counsel Regarding Amended

Timeline Order [D.I. 1742] (the “Motion”); and the Court having determined that cause does not

exist for the relief granted herein, IT IS HEREBY ORDERED that the Motion is DENIED.




    Dated: July 2nd, 2020                                     KAREN B. OWENS
    Wilmington, Delaware                                      UNITED STATES BANKRUPTCY JUDGE


1
  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
II 2005-1, Limited (8297), and Zohar CDO 2003- 1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
Consulting, Inc., New York, NY 10036.
